Pannell, Judge.
1. “Only the court offended . . . has power to punish for the contempt, or to entertain proceedings to that end.” In re Fite, 11 Ga. App. 665 (76 SE 397); Goodrum v. Goodrum, 202 Ga. 135 (4) (42 SE2d 450); Gore v. Gore, 217 Ga. 478, 479 (1) (123 SE2d 254).
2. Where the judge of the superior court of a judicial circuit issues an order to the court reporter of the circuit relating to the transcription of records of civil and criminal cases, and other similar matters, which order is headed “Jackson County, State of Georgia,—In the Superior Court of said County:, In Chambers:” and said order is not complied with, the court reporter is in contempt of the Superior Court of Jackson County, and the Superior Court of Barrow County has no jurisdiction to issue an order to show cause why the reporter should not be adjudged in contempt for failing to comply with said order, or hold hearings thereon. The judgment of the court holding the respondent in contempt pursuant to a hearing on said show cause order, over the objections of the respondent, was unauthorized. That the show cause order was filed in the office of the Clerk of the Superior Court of Jackson County does not make it an order of that court.

Judgment reversed.


Felton, C. J., and Frankum, J., concur.